Citation Nr: 1537714	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with chondromalacia and degenerative joint disease of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for a right shoulder disability, to include rotator cuff tendonitis.

6.  Entitlement to service connection for a left shoulder disability.  

7.  Entitlement to service connection for residuals of stress fracture of the right tibia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to June 1994.

 This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled to appear at a Board videoconference hearing in May 2015; he failed to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

In addition, the record reflects that the Veteran recently filed a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Although the issue of TDIU can be part of any increased rating claim, since it is being separately addressed by the RO, it will not be considered in this appeal.  

The issue of service connection for residuals of stress fracture of the right tibia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee has been manifested by pain with  limitation of flexion to 20 degrees, limitation of extension to zero degrees, with no evidence of instability, recurrent subluxation, or residual signs or symptoms due to meniscectomy

2.  Throughout the appeal period, patellofemoral syndrome with chondromalacia and degenerative joint disease of the left knee has been manifested by pain with limitation of flexion to 55 degrees, limitation of extension to zero degrees, with no evidence of instability, recurrent subluxation, or residual signs or symptoms due to meniscectomy.

3.  The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by forward flexion greater than 60 degrees.

4.  The most probative evidence of record indicates that the Veteran's current chronic right shoulder disability, to include rotator cuff tendonitis, is not related to service. 

5.  The most probative evidence of record indicates that a chronic left shoulder disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for service-connected patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2014).

2.  The criteria for a rating higher than 10 percent for service-connected patellofemoral syndrome with chondromalacia and degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2014).

3. The criteria for a rating higher than 10 percent for service-connected patellofemoral syndrome with chondromalacia and degenerative joint disease of the left knee, due to limitation of extension, have not been met.  38 U.S.C.A. §§ 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261 (2014).

4.  The criteria for entitlement to a disability rating higher than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code Codes 5237-5242 (2014).

5.  The criteria for service connection for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for residuals of a left shoulder injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in January 2010, October 2010, July 2011, April 2012 and February 2013.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent 
holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were last readjudicated in October 2014.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, and post-service treatment records.  VA examinations have been conducted, and their reports associated with the file.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Higher ratings

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

1.  Knees

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. 

Diagnostic Code 5020 provides that synovitis shall be rated based upon limitation of motion of the affected parts, or as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020. 

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

In VAOPGCPREC 23-97, the General Counsel  held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability. 

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

By way of background, a September 2010 rating decision granted service connection for patellofemoral syndrome with chondromalacia and degenerative joint disease of the right and left knees and assigned separate initial ratings of 10 percent effective November 2, 2009.  In December 2011, the Veteran submitted claims for increased ratings for his knee.  In an October 2014 rating decision, the RO granted a separate compensable evaluation of 10 percent for limitation of extension of the left knee, effective December 9, 2011, and increased the disability rating for right knee patellofemoral syndrome with chondromalacia and degenerative joint disease to 20 percent, effective December 9, 2011, the date of claim.  

On VA examination in July 2010, extension and flexion of the knees was from zero to 110 degrees on the right and to 120 degrees on the left.  There was pain at the end point range of motion.  The knees were stable.  There was crepitation bilaterally on manipulation of the knee joints and on manipulation of the patellae.  X-rays both knees showed degenerative disease.  McMurray's sign was negative with both knees.  Drawer sign was normal.  Varus and valgus stressing caused pain over the medial and lateral collateral ligaments of both knees.  There was pain at the end point range of motion of the knees in both the right and left.  The range of motion was not additionally limited following repetitive use on examination.  The examiner diagnosed right and left knee degenerative joint disease, chondromalacia, and patellofemoral syndrome.  

A VA examiner in June 2012 noted patellofemoral pain syndrome both knees.  Right and left knee flexion was to 100 degrees with pain and extension to zero.  The Veteran was able to perform repetitive motion.  There was no instability, or history of subluxation/dislocation.  He used a brace and a cane regularly.  X-rays revealed degenerative or traumatic arthritis, with no evidence of patellar subluxation.  

On VA knee examination in June 2013 the examiner noted patellofemoral pain syndrome with chondromalacia and degenerative joint disease of both knees.  The Veteran reported flare-ups affecting the range of motion.  Right knee flexion was to 20 degrees with pain, left knee flexion to 55 degrees with pain, extension to zero degrees bilaterally, with pain.  There was no additional limitation in the range of motion of either knee or lower leg following repetitive-use testing.  There was no instability or history of subluxation or dislocation.  The Veteran used a knee brace and a cane regularly to assist with ambulation.  X-rays revealed degenerative or traumatic arthritis with no evidence of patellar subluxation.  The examiner found no shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.

The Veteran's right knee disability is currently rated at 20 percent disability under Diagnostic Code 5260 applicable to limitation of flexion of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for either the Veteran's service connected right knee disability. 

While the Veteran had complaints of pain, stiffness and tenderness, the evidence reflects right knee flexion was, at most, limited to 20 degrees with pain, with no additional limitation in of motion of the knee and lower leg following repetitive-use testing.  As the evidence does not show limitation of flexion to 15 degrees or less, even when considering Deluca factors, a higher rating for limitation of right knee flexion is not warranted.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204 -08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260.

Additionally, as the record does not show extension limited to 10 degrees or greater, a separate compensable evaluation based on limitation of extension under Diagnostic Code 5261 is also not warranted for the right knee.

Pertaining to the left knee, the Veteran is currently in receipt of separate disability ratings of 10 percent under Diagnostic Codes 5260 and 5261 applicable to limitation of flexion and extention of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).

On VA examination in July 2010 left knee flexion was to 120 degrees with pain.  A VA examiner in June 2012, noted left knee flexion to 100 degrees with pain.  Most recently, on VA examination in June 2013, the Veteran exhibited left knee flexion to 55 degrees with pain.  There was no additional limitation in the range of motion of the knee and lower leg following repetitive-use testing.  As such examination findings throughout the period on appeal fail to show that left knee flexion more nearly approximates limitation of flexion to 30 degrees that is required for a 20 percent rating under Diagnostic Code 5260, considering functional loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204 -08 (1995).

Regarding limitation of extension, the evidence of record shows that the Veteran has full extension of the left knee with pain, which does not more nearly approximate limitation of extension to 15 degrees that is required for a higher 20 percent rating under Diagnostic Code 5261, considering functional loss due to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204 -08 (1995).  

The Veteran has reported using knee braces and requiring the assistance of a cane for ambulation.  On VA examination in July 2010 the knees were noted as stable.  McMurray's sign was negative with both knees.  Drawer sign was normal.  Varus and valgus stressing caused pain over the medial and lateral collateral ligaments of both knees.  The VA examiner in June 2012 noted no instability, history of subluxation or dislocation.  Similarly, the VA examiner in June 2013, noted found no evidence of instability or history of subluxation or dislocation.  X-rays in 2012 and 2013 revealed no evidence of patellar subluxation.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

 The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263.  Furthermore, the diagnostic codes applicable to degenerative arthritis and those applicable to analogous conditions are inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024 (2014). 

While the Veteran is competent to report that his disabilities are worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for higher and/or separate disability ratings, his complaints and the medical findings do not support a finding that he meets the schedular requirements for higher and/or separate ratings than those currently assigned, as explained and discussed above.

As the preponderance of the evidence is against the claims for increased ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Degenerative disc disease of the lumbar spine

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc syndrome (IVDS) may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2014). 

The Veteran's service-connected lumbosacral back strain is rated under Diagnostic Codes 5237-5242.  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula (2014).  Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also Plate V.

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a rating of 10 percent is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula (2014). 

Initially, the Board notes that while at the most recent VA spine examination in July 2014 the Veteran endorsed flare-ups in back pain that were completely incapacitating and which occurred 120 times throughout the year and lasting one day, the VA examiners have consistently found that the Veteran does not have IVDS, and throughout the period on appeal the evidence of record does not demonstrate that the Veteran was prescribed bed rest by a physician.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for IVDS because the record does not show documented periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal.  As the Veteran is not entitled to increased ratings based upon incapacitating episodes, it is necessary to determine whether he is entitled to higher ratings under the General Rating Formula.

A VA treatment noted in June 2010, noted tenderness to palpation over the left paraspinous muscles in lumbar region and over spinous processes.  The clinician noted no restrictions on the range of motion, but the back felt tight when he bent to the left.  Straight leg raise was positive at 30 degrees on left.  An August 2010 MRI revealed lumbar spine spondylotic disease of L4/5 and L5/I.

On VA examination in July 2010, the Veteran exhibited flexion of the thoracolumbar spine to 90 degrees, extension was to 20 degrees, lateral flexion to the right and left was to 30 degrees, and rotation to the right and left was also to 30 degrees bilaterally.  He had pain at the end point range of motion in all of these parameters.  The range of motion was not additionally limited following repetitive use on this examination.  There were no spasms detected.  There was tenderness in the left lumbar area on palpation.  Straight leg raising on the right and the left was to 90 degrees with no pain.  On neurological examination motor function, deep tendon reflexes and sensory examination were all normal.  The Veteran's gait was normal.  He had limitations on running, sports and with riding a bike.  This problem was not subject to flare-ups, but was a daily problem worsened by increased activity.  He used no assistive devices for ambulation.  The diagnosis was chronic lumbar strain with lumbar scoliosis.  There was no evidence of a lumbar radiculopathy.

On VA examination in March 2013 the Veteran reported intermittent pain that traveled from his back to the left side of his leg, but not all the way down.  The pain was exacerbated by walking up stairs.  Flexion of his low back worsened his pain.  He denied any bowel or bladder incontinence.  No flare ups were reported.
Flexion was to 90 degrees without objective evidence pain, extension was to 30 degrees without objective evidence pain, right and left lateral flexion to 30 degrees without objective evidence pain, and right and left lateral rotation to 30 degrees without objective evidence of pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions and no change in range of motion.  The examiner noted localized tenderness or pain to palpation on the left paraspinal musculature of his low back.  Guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  Straight leg raising test was negative.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner diagnosed spondylotic disease of L4/5 and L5/1 with degenerative changes.  The Veteran's thoracolumbar spine disability did not impact on his ability to work.  An April 2013 EMG of both the lower extremities showed no electrophysiological evidence of radiculopathy.

A July 2014 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire recorded flexion to 90 degrees without objective evidence pain, extension to 15 degrees without objective evidence pain, right lateral flexion to 20 degrees with pain, left lateral flexion to 25 degrees with pain, right and left lateral rotation to 25 degrees with objective evidence of pain on the right.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no change in range of motion.  No guarding or muscle spasms were noted.  Muscle strength was normal without atrophy.  Reflexes were normal.  There was no evidence of radiculopathy or other neurologic abnormalities.  

In sum, throughout the appeal the range of motion of the Veteran's thoracolumbar spine was not limited to the point consistent with the criteria for the next higher rating.  Moreover, there is no medical evidence to show that pain or flare-ups of pain results in any additional limitation of motion of the lumbar spine to a degree that supports an increased rating.  

Additionally, while muscle spasms and guarding were noted, it was not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and there is no evidence of vertebral body fracture.  

A higher rating is not warranted based on limitation of motion, even with consideration of the DeLuca precepts.  As noted, the reports  during the appeal period in question failed to show that the Veteran's lumbar spine flexion was limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine was limited to 120 degrees or less.  The VA and private treatment records are negative for any range of motion findings or any other evidence that would support a higher rating during this period.  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Although a separate rating for objective neurologic abnormalities may be assigned, the record does not document any adverse neurological function associated with his back disability.  For this reason, separate ratings for objective neurological abnormalities are not warranted.

For the above reasons, the preponderance of the evidence is against a rating higher than 10 percent for the service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5107(b).

Other Considerations

 The Board has considered whether the Veteran's service-connected bilateral knee disabilities and lumbar spine disorder present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology.  The criteria for knee and lumbar spine disorders contemplate significantly more severe symptomatology than presently shown.  Additionally, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

1.  Right shoulder

The Veteran contends that he currently suffers from a right shoulder disability due to injuries incurred in service, and the condition remained symptomatic since that time.  

As an initial matter, the record reflects that the Veteran has been diagnosed with a current right shoulder disability, to include rotator cuff tendonitis of the right and degenerative joint disease of the shoulder.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.  Thus, the remaining question before the Board is whether such disability is related to service.  

The service treatment records show that the Veteran injured his right shoulder playing football in September 1976.  There was moderate swelling over the right acromial humeral joint.  The clinician noted full range of motion and good strength.  He was diagnosed with a bone bruise.  In January 1991 the Veteran was seen for complaints of pain in the right scapular region following a motor vehicle accident.  X-rays showed no evidence of fractures or dislocation of the right scapula.  The Veteran was diagnosed with traumatic subscapular bursitis of the right shoulder.  Flyer annual examinations in March 1988, June 1991, and January 1993, were negative for shoulder problems.  

After service, the record contains no complaints regarding right shoulder problems until 2009.  Significantly, these complaints and clinical findings were associated with post-service injuries.  Specifically, private treatment records in 2009 documented treatment for pain in the right shoulder after an automobile accident in January 2009.  At that time he was diagnosed with traumatic rotator cuff tendonitis and prescribed Feldene for the pain.  

On VA joints examination in July 2010, the Veteran reported injuring his right shoulder in 1978 while playing football in the Air Force.  He stated that he had limited use of his right shoulder from time to time when he attempted overhead activity.  Following an examination, the examiner diagnosed degenerative joint disease of the right shoulder. 

As there is no competent evidence of arthritis of the shoulder in service or within one year following discharge from service, competent evidence linking the current disability to service is needed to award service connection benefits.  On the question of a link between the current right shoulder disability and service, there is no probative medical evidence that supports the claim.  

On VA joints examination in October 2010, the Veteran reported injuring his right shoulder in 1976 when he was struck in the right shoulder by another player while playing flag football.  Reportedly, he was seen at the Base Emergency Department and was placed on light duty for 3 days.  The Veteran stated that he felt that he never made a full recovery from this injury and has had increasing right shoulder pain ever since that time.  The examiner noted that the service treatment records documented a right shoulder injury while playing football in September 1976, and he was diagnosed with a bone bruise.  There was point tenderness over the acromion and he was treated conservatively.  The examiner also noted a motor vehicle accident in March 2009 with diagnosis of rotator cuff tendinitis.  Following an examination of the Veteran, the examiner diagnosed right rotator cuff tendinitis.  The examiner opined that complaints of right shoulder pain during active military service were apparently acute and transitory as no further treatment was noted and the records failed to suggest sequelae from this injury.  The examiner found no documented evidence that the Veteran had any chronic ongoing shoulder pain or problems during the course of military service.  The examination of the shoulder revealed findings consistent with the diagnosis given in March 2009 of rotator cuff tendinitis.  The examiner found that the evidence failed to support a finding that the currently diagnosed condition was a result of any injury sustained during service.  Accordingly, the examiner concluded that it was less likely as not that the Veteran's current diagnosis of rotator cuff tendinitis was incurred and was a result of military service.

The Board assigns greatest weight to the opinion of the October 2010 VA examiner.  The opinion was provided following review of the claims file and examination      of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no medical evidence of record relating the claimed disability to military service.  In fact, aside from the Veteran's contentions, the record fails to show that his right shoulder disability is in any way due to military service. 

The Board recognizes the Veteran's contentions as to the diagnosis of a right shoulder disability and its relationship to service.  The Veteran is competent to report about what he experienced.  However, the diagnoses of right rotator cuff tendinitis and degenerative changes of the right shoulder and its etiology are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  Rather, the diagnoses are based on clinical findings, to include radiographic studies, and are medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little, if any, probative value when offered to establish a causal connection between the Veterans' right shoulder disability and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current right shoulder disorder is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ('Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current right shoulder disability is not a competent medical opinion.

In summary, there is no probative evidence of arthritis in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Moreover, the most probative and persuasive evidence is against a finding that his current right shoulder disability is related to service.  Accordingly, service connection for a right shoulder disability is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


2. Left shoulder

Review of the Veteran's service treatment records shows no evidence of symptoms suggestive of, treatment for, or a diagnosis of a left shoulder disability.  Thus, the Veteran was not shown to have a left shoulder disability during service. 

Nor is there competent evidence showing a left shoulder disability within one year after the Veteran's separation from service.  In fact, left shoulder complaints were initially noted in private treatment records in 2009 following a left shoulder injury incurred in a motor vehicle accident in January 2009.  February 2009 x-rays of the left shoulder revealed minimal degenerative change left shoulder with no acute process noted.  

On VA examination in July 2010 abduction of the left shoulder was zero to 180 degrees, flexion was to 185 degrees, internal rotation was zero to 90 degrees, and external rotation was to 90 degrees.  The examiner noted no pain at all on range of motion of the left shoulder.  There was no additional limitation of motion following repetitive use on this examination.  The shoulder was found to be stable.  A left shoulder diagnosis was not rendered as no abnormality was found on examination.  

On the question of medical causation, there is no probative medical evidence that supports the claim.  

The Board recognizes the Veteran's contentions as to the diagnosis of left shoulder disability and its relationship to service.  The Veteran is competent to report about what he experienced; however, as to the specific issue in this case, the diagnosis of degenerative changes of the left shoulder, and its etiology are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnosis was based on clinical findings, to include radiographic studies, and is medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little, if any, probative value when offered to establish a causal connection between his back disability and service.  See Jandreau, supra.  Thus, the Veteran's own opinion regarding the onset and etiology of his current left shoulder disability is not a competent medical opinion. 

In summary, there is no competent evidence of arthritis in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Moreover, the most probative and persuasive evidence is against a finding that a left shoulder disability is related to service.  Accordingly, service connection for a left shoulder disability is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 20 percent for patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee is denied.

An evaluation in excess of 10 percent for patellofemoral syndrome with chondromalacia and degenerative joint disease of the left knee is denied.

An evaluation in excess of 10 percent for limitation of left knee extension is denied.

An evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Service connection for rotator cuff tendonitis of the right shoulder is denied.

Service connection for a left shoulder disability is denied.  


REMAND

The Veteran claims that he currently suffers from residuals of an in-service stress fracture of the right tibia.  

On VA examination in July 2010 the Veteran reported that he was told he had iliotibial band friction syndrome.  On VA examinations for knee disorders in 2012 and 2013, the examiners noted that the Veteran did not currently have and had never had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  However, the service treatment records contain an October 1981 clinical treatment note that recorded a stress fracture of the right tibia.  As the Veteran has not yet been afforded a VA examination that acknowledges that history, a VA examination with nexus opinion is necessary.  

Relevant ongoing VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether he currently suffers from a disorder affecting his right tibia, and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.

Following examination of the Veteran and review of the claims file, the examiner should identify any disorder affecting the right tibia.  If he suffers from a disorder of the right tibia that is distinct and separate from the service connected right knee disability, is it at least as likely as not (50 percent probability or greater) that the condition had its onset during active duty service, or is otherwise related to Veteran's service, to include the stress fracture of the right tibia recorded in the service treatment records in October 1981.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, readjudicate the claim on the merits.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


